Case 3:20-cv-01925-W-KSC Document 25 Filed 01/24/21 PageID.3545 Page 1 of 3




 1 Paul A. Tyrell (Bar No. 193798)
   Ryan C. Caplan (Bar No. 253037)
 2 Jacob Kozaczuk (Bar No. 294734)
 3 PROCOPIO, CORY, HARGREAVES &
      SAVITCH LLP
 4 525 B Street, Suite 2200
   San Diego, California 92101
 5 Telephone: 619.238.1900
   Facsimile: 619.235.0398
 6 E-mail:      paul.tyrell@procopio.com
 7              ryan.caplan@procopio.com
                jacob.kozaczuk@procopio.com
 8
   Attorneys for Nominal Defendant,
 9 SNOPES MEDIA GROUP, INC.
10                      UNITED STATES DISTRICT COURT
11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13 CHRISTOPHER RICHMOND, an                   Case No. 3:20-CV-1925-W-KSC
14 individual,
                                              NOTICE OF MOTION AND
15             Plaintiff,                     MOTION FOR SANCTIONS
                                              UNDER FEDERAL RULE OF
16 v.                                         CIVIL PROCEDURE 11 BY
                                              NOMINAL DEFENDANT
17 DAVID MIKKELSON, an individual;            SNOPES MEDIA GROUP, INC.
   BRAD WESTBROOK, an individual; and
18 DOE DEFENDANTS 1-10, inclusive,
                                              NO ORAL ARGUMENT
19          Defendants,                       PURSUANT TO LOCAL RULE
20                                            Date:     March 1, 2021
     and
21                                            Crtm:     3C (Third Floor)
     SNOPES MEDIA GROUP, INC.                 Judge:    Hon. Thomas J. Whelan
22
23 Nominal Defendant.
24
25
26
27
28
                                          NOTICE OF MOTION AND MOTION FOR SANCTIONS
                                                         CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25 Filed 01/24/21 PageID.3546 Page 2 of 3




 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that on March 1, 2021, in Courtroom 3C (3rd
 3 Floor Annex), at the United States District Court for the Southern District of
 4 California, 221 West Broadway, San Diego, California 92101, Defendant Snopes
 5 Media Group, Inc. (“Snopes”) will and hereby does move this Court, pursuant to
 6 Federal Rule of Civil Procedure 11, for an order imposing sanctions upon Plaintiff
 7 Christopher Richmond (“Richmond”), and Plaintiff’s counsel of record, Matthew
 8 Hrutkay and Hrutkay Law PC, for the filing of Counts One through Four of the
 9 verified First Amended Complaint (“FAC”) in this action, including but not limited
10 to an award to Snopes of its reasonable expenses and attorneys’ fees incurred in
11 defending the FAC and filing this motion.
12         The basis for this motion is that the derivative shareholder claims pleaded in
13 the FAC—namely, Counts One through Four—violate Rule 11(b)(1) and (b)(2) in
14 that they are not well grounded in law and were filed for an improper purpose. See
15 generally, Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1177 (9th Cir. 1996).
16         1.     The derivative claims in the FAC lack any legal basis, and therefore
17 violate Rule 11(b)(2), because each cause of action is barred by the final, non-
18 appealable order entered against Richmond pursuant to California Code of Civil
19 Procedure section 425.16 (the “anti-SLAPP order”) by the California Superior Court
20 in another pending action filed by Richmond. Richmond and Richmond’s counsel,
21 Matthew Hrutkay and Hrutkay Law PC, who is also representing Richmond in the
22 pending state action and who filed Richmond’s dismissal of his appeal challenging
23 the anti-SLAPP order—should have known the derivative claims are barred in their
24 entirely by the state court rulings under black letter law of res judicata.
25         2.     The derivative claims also violate Rule 11(b)(1) because they were filed
26 for an improper purpose—namely, to harass Snopes and the members of its board of
27 directors, as well as to gain leverage in Richmond’s personal litigation against
28 Snopes’ agents.
                                                2
                                                 NOTICE OF MOTION AND MOTION FOR SANCTIONS
                                                             CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 25 Filed 01/24/21 PageID.3547 Page 3 of 3




 1         Snopes’ motion is based on this notice and motion, the accompanying
 2 memorandum of points and authorities, the accompanying request for judicial notice,
 3 the accompanying Declaration of Jacob Kozaczuk, the previously-filed motion to
 4 dismiss pursuant to Rules 12(b)(6) and 23.1 of the Federal Rules of Civil Procedure,
 5 all papers and pleadings on file in this action, Snopes’ anticipated reply, any oral
 6 argument that may be heard by the Court, and any argument or other evidence that
 7 the Court may properly consider.
 8
 9   DATED: January 23, 2021                 PROCOPIO, CORY, HARGREAVES &
                                               SAVITCH LLP
10
11
                                             By: /s/Jacob Kozaczuk
12                                               Paul A. Tyrell
                                                 Ryan C. Caplan
13                                               Jacob Kozaczuk
                                                 Attorneys for Nominal Defendant
14                                               SNOPES MEDIA GROUP, INC.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
                                                NOTICE OF MOTION AND MOTION FOR SANCTIONS
                                                            CASE NO. 20-CV-1925-W-KSC
